   Case: 1:20-cv-07245 Document #: 90 Filed: 05/19/21 Page 1 of 8 PageID #:2632




                         UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

GRUMPY CAT LIMITED,                                 )
                                                    )
               Plaintiff,                           )       Case No. 20-cv-7245
                                                    )
       v.                                           )       Hon. Steven C. Seeger
                                                    )
THE INDIVIDUALS, CORPORATIONS,                      )
LIMITED LIABILITY COMPANIES,                        )
PARTNERSHIPS, AND UNINCOPORATED                     )
ASSOCIATIONS IDENTIFIED ON                          )
SCHEDULE A HERETO,                                  )
                                                    )
              Defendants.                           )

                               FINAL JUDGMENT ORDER

       GRUMPY CAT LIMITED filed this action against the Defendants identified in the

attached Amended Schedule A and using the Defendant Domain Names and Online

Marketplace Accounts (collectively, the “Defendant Internet Stores”). Plaintiff moved for

entry of default and default judgment against the Defendants identified in Amended Schedule

A attached hereto (collectively, the “Defaulting Defendants”). See Dkt. No. 78.

       The Court notes that Plaintiff properly completed service of process on Defaulting

Defendants by providing notice via electronic publication and e-mail, along with any notice

that Defaulting Defendants received from domain name registrars and payment processors.

Plaintiff provided notice reasonably calculated under all circumstances to apprise Defaulting

Defendants of the pendency of the action and afford them the opportunity to answer and

present their objections.

       None of the Defaulting Defendants have properly answered the Complaint or appeared

in any way, and the time for answering the Complaint has expired. The Court thus makes the


                                               1
  Case: 1:20-cv-07245 Document #: 90 Filed: 05/19/21 Page 2 of 8 PageID #:2633




following findings and awards the following relief.

       IT IS HEREBY ORDERED that Plaintiff’s Motion for Entry of Default and Default

Judgment is GRANTED as stated in this Order, that Defaulting Defendants are in default,

and that this Final Judgment is entered against Defaulting Defendants.

       The Court finds (at least without an adversarial presentation) that it has personal

jurisdiction over Defaulting Defendants since Defaulting Defendants directly target their

business activities toward consumers in the United States, including Illinois. Specifically,

Defaulting Defendants are reaching out to do business with Illinois residents by operating one

or more commercial, interactive Defendant Internet Stores through which Illinois residents

can purchase products bearing counterfeit versions of GRUMPY CAT LIMITED trademarks

which are protected by U.S. Trademark Registration Nos. 4,907,212; 5,516,378; 4,820,434;

4,417,549; 4,672,289; 5,073,528; 4,527,097; 4,930,286 and 4,907,213 and Copyright

Registration Nos. VA 1-911-607, VA 1-882-406, VA 1-963-544, VA 1-996-074, VA 2-023-

702, VA 2-111-353, VA 2-134-675, VA 1-886-880, VA 1-966-135, VA 1-941-449, VA 2-

008-316, VA 1-962-679, TX 8-617-793, VA 1-939-990, VA 1-899-887, VA 1-901-628, VA

1-859-983, VA 1-849-042, VA 1-849-044 and VA 1-849-043 (the “GRUMPY CAT

Trademarks and Copyrights”)).

       The Court also finds that Defaulting Defendants are liable for federal trademark

infringement and counterfeiting (15 U.S.C. § 1114), false designation of origin (15 U.S.C.

§ 1125(a)), copyright infringement (17 U.S.C. § 101 et seq.) and violation of the Illinois

Uniform Deceptive Trade Practices Act (815 ILCS § 510 et seq.).

       Under 15 U.S.C. § 1117(c)(2) and 17 U.S.C. § 504(c), Plaintiff is awarded statutory

damages from each of the Defaulting Defendants in the amount of one thousand dollars



                                                2
   Case: 1:20-cv-07245 Document #: 90 Filed: 05/19/21 Page 3 of 8 PageID #:2634




 ($1,000) for use of counterfeit GRUMPY CAT Trademarks and GRUMPY CAT Copyrights

 on products sold through the Defendant Internet Stores.

        As required by the Seventh Circuit, the Court is entering a permanent injunction in a

 separate document. See MillerCoors LLC v. Anheuser-Busch Companies, LLC, 940 F.3d 922

 (7th Cir. 2019).

        Plaintiff can enforce this judgment as provided in the Federal Rules of Civil

 Procedure.



Date:   May 19, 2021

                                                    Steven C. Seeger
                                                    United States District Judge




                                                3
Case: 1:20-cv-07245 Document #: 90 Filed: 05/19/21 Page 4 of 8 PageID #:2635




                           AMENDED SCHEDULE A

           No.   Defendant Name / Alias
            3    HeKuaFanJianZhuCaiLiaoYouXianGongSi
            5    Li Wei 514562
            7    Li Zhi Zhong
            8    liangdafa
            9    lianghaogoog
           12    Liaoxi Terracotta Art Inheritance Industry in Liaoning
                 Province
            13   Liberated 4 Ever
            15   lichengqushaocongcongfuzhuangdian
            16   lidbgpan
            17   lidianjiaUS
            18   LIFANM
            19   Lihan E-Commerce
            20   LIHUIXIAN
            21   LIKElinywen
            22   LILILOVE-SHOP
            23   LILIPH
            24   Lillian Peter
            25   lin bo
            26   linaen
            27   Linda's Graphics
            28   Linetyoaes-Store
            29   LINGMAOSEEE
            31   Linqiang
            32   LINXIAMINopen
            33   linyishilanss
            34   LINYWENgood
            39   liudainc
            40   liudongjie19911
            43   LIUXINF
            44   liuxinxiang1989
            49   Liyo-Trade
            50   LIYUYIN
            51   LIZHEL
            53   LKAIZHA
            54   LMFLY
            58   Lois C Amador
            60   longli 21


                                          4
Case: 1:20-cv-07245 Document #: 90 Filed: 05/19/21 Page 5 of 8 PageID #:2636




           61    longshaquyiniuxingbaihuoshangdian
           62    long-withering
           64    LOOE NBE
           66    LOSUMIGE DESIGN
           67    LOUIS MARSDEN
           71    LOVEZIE
           72    LR BEFAY
           74    LSYSXZDZSWYX
           75    ltgyth
           78    Luckyangels
           79    Lucy Delia
           80    lufeilong
           82    LuLu Life House
           89    LuWeiHaiShen
           90    LUXA BAYKO
           93    LWEIBI
           94    lx-black- watermelon store
           95    LXIAOL
           96    Lxyh
           99    LZHOFA
           100   Macheep
           102   Mademai
           103   Magic in the Water
           108   Make progress every day
           109   MAMEIL
           110   Manduo E
           111   maohengshangmao
           112   MaoLong
           114   Marble-Art
           116   Maria Gaskill
           117   Marissa Thomas
           118   MarissaGPinkham
           119   mark mark
           121   MARTHLORES
           122   Mary R Grant
           124   MASUIH
           125   Matrix King
           126   MatsuriStore
           128   Max&Mori
           129   Maxine J Berkey
           130   MaXuewen


                                       5
Case: 1:20-cv-07245 Document #: 90 Filed: 05/19/21 Page 6 of 8 PageID #:2637




           131   MDPOEG
           132   Meadomns
           136   Meiliwanju
           138   MeiZhouShiMeiXianQuZhaiXiangMeiShiDian
           140   MENG LING
           141   MengYinCheZhiAnQiCheMaoYiYouXianGongSi
           142   Miao Yi
           143   MiaoMeiMaoYi
           144   Miaoshuyu
           145   MichaelJAmbrosino
           146   midouwangluokeji
           148   MIFSOIAVV
           149   MIGAGA
           150   MiiyarHome
           151   MiMosa Elves
           153   ming cheng tian jin
           154   mingzhushanmao
           155   MinQuan
           156   MirandaHopeGift
           158   MKOK
           159   MOASTORY
           160   MOBEITI
           161   moertaikeis
           162   Moira Carey
           163   Mokale
           164   Molina-Co
           165   Molly Flower
           166   MoMoka-Stylelife
           170   Mosadrafeng
           172   Mozenou
           173   MRss
           176   mxsksdslds
           177   MyHeartWillGoOn
           181   nanjingshunweirendianzishangwuyouxiangongsi
           182   nanjingteqingshangmaoyouxiangongsi
           184   NANSEE
           185   Narustore
           186   nbfdk
           188   neixiangxianfuniumuyeyouxiangongsi
           189   Never night sky
           190   NewThangKa


                                      6
Case: 1:20-cv-07245 Document #: 90 Filed: 05/19/21 Page 7 of 8 PageID #:2638




           191   NF-REAL
           194   NGUYEN TUAN DUONG
           195   nguyenxuanvuongsell
           197   NIANAI2
           200   Nie Jianjian
           201   Nigel Bridges
           203   Nina Raglan
           204   Nine Plus One Ltd
           205   NINEHASa
           206   NineThing
           207   ningmengjia
           208   NIUOGO Direct
           209   nn shop
           210   Noah-Studio
           211   NONOHANA
           213   Novelshop
           214   nsdjha
           215   NSMMMAG
           216   NUXIANY
           217   oceanCube
           218   OELLWE
           219   oemzlkg
           220   offtggh
           224   Oliver Mark
           225   Omega Fill
           227   ONLYEEM
           228   OO SANA NUNDCV
           230   Opposo Flagship
           231   Opwer
           232   oubrighti
           233   Our Wings
           234   OUSOKE
           235   Outdoor Auto Frames
           237   OYAZURE BABY
           238   P.T Store
           239   Paddy Benedict
           242   panghaixia
           243   PAQISEN
           244   PARELTEECO
           245   PassionWear
           246   pengyiwujin


                                     7
Case: 1:20-cv-07245 Document #: 90 Filed: 05/19/21 Page 8 of 8 PageID #:2639




           248   PHAM THI THANH NHAN STORE




                                     8
